UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 9, 2011 (Date of earliest event reported) GEOGLOBAL RESOURCES INC. (Exact name of Registrant as specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 1-32158 (Commission File Number) 33-0464753 (I.R.S. Employer Identification No.) 200, 625 – 4 Avenue S.W. Calgary, Alberta, CanadaT2P 0K2 (Address of principal executive offices) Telephone Number (403) 777-9250 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) (Former name or address, if changed since last report) Item 7.01.Regulation FD Disclosure. On March 9, 2011, GeoGlobal Resources Inc. (GeoGlobal) issued a press release providing an update on certain of our exploration activities.The press release is attached hereto as Exhibit 99.1. The information disclosed in this Item 7.01 and the related exhibit are being furnished solely to comply with Regulation FD and are not considered to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and are not subject to the liabilities of that section unless we specifically incorporate it by reference in a document filed under the Securities Act of 1933 or the Exchange Act. By filing this Current Report on Form 8-K and furnishing this information, we make no admission as to the materiality of any information in this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. Exhibit 99.1Press Release of GeoGlobal Resources Inc. dated March 9, 2011. SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:March 10, 2011 GEOGLOBAL RESOURCES INC. (Registrant) /s/ Paul B. Miller Paul B. Miller President and CEO EXHIBIT INDEX Exhibit Number Description Press Release of GeoGlobal Resources Inc. dated March 9, 2011.
